

GLOBAL PAYMENTS INC.
PERFORMANCE UNIT AWARD CERTIFICATE


Non-transferable




G R A N T T O
________________________
(“Grantee”)


by Global Payments Inc. (the “Company”) of Performance Units (the “Performance
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s no par value common stock (“Shares”), pursuant to and subject to the
provisions of the Global Payments Inc. 2011 Incentive Plan (the “Plan”) and to
the terms and conditions set forth on the following pages of this award
certificate (the “Certificate”).


The maximum number of Shares subject to this award is [insert maximum award]
(the “Maximum Award”). Depending on the Company’s achievement of positive
Operating Income and certain synergy targets over the Performance Period related
to the Transaction (each as defined herein), Grantee may earn from 0% to 100% of
the Maximum Award in accordance with the matrix attached hereto as Exhibit A and
the terms and conditions of this Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.






GLOBAL PAYMENTS INC.


Grant Date: 6/8/2016
Grant Number:
By: __________________________
Its: Authorized Officer
Accepted by Grantee: __________________________








--------------------------------------------------------------------------------






TERMS AND CONDITIONS
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, for
purposes of this Certificate:
(i) “Conversion Date” means August 31, 2018, provided that the Committee has
previously certified the Company’s achievement of positive Operating Income and
the Synergy Targets, as more fully described in Exhibit A attached hereto.
(ii) “Operating Income Measurement Period” means the period commencing on June
1, 2016 and ending on May 31, 2017.
(iii)    “Operating Income” means “operating income” for the Operating Income
Measurement Period, calculated in the same manner as provided in the Company’s
Consolidated Statements of Income covering such period, as incorporated in the
Company’s filings with the Securities and Exchange Commission, except that for
the purpose of this Certificate, Operating Income will be rounded up or down to
the nearest whole million dollar level and shall exclude the impact of
restructuring, acquisition-related intangible amortization expense, foreign
exchange, and other non-recurring charges that are specifically excluded from
the calculation of the Company’s “cash” operating income for the applicable
period, as described and quantified in the Company’s earnings press release(s).
(iv) “Synergies” or “Synergy” means the aggregate annualized revenue
enhancements or cost savings relating to the Transaction that are achieved by
the Company during the Performance Period, including, without limitation,
revenue enhancements from pricing initiatives and the cross-selling of products
and solutions, reductions in personnel and/or elimination of unfilled open
positions, reductions in general and administrative expenses, optimization of
benefit programs, consolidation of facilities, integration of departments or
cost centers, future cost avoidance, elimination or reduction of contractual
obligations including any vendor savings, reductions in income tax expenses from
tax planning strategies and depreciation savings from avoided capital
expenditures.  Synergies shall be calculated on a pre-tax basis and gross of
one-time costs relating to the Transaction.
(v) “Performance Period” means the period beginning on April 22, 2016 and ending
on August 31, 2018.
(vi) “Target Award” has the meaning set forth on Exhibit A attached hereto.
(vii) “Transaction” means the April 22, 2016 merger between Global Payments Inc.
and Heartland Payment Systems, Inc.
2.    Performance Units. The Performance Units have been credited to a
bookkeeping account on behalf of Grantee. The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto. Any
Performance Units that fail to vest in accordance with the terms of this
Certificate will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.
3.     Conversion to Shares. Except as otherwise provided in Sections 4 below:
(i) fifty percent (50%) of the Performance Units that are earned based on
performance (each an “Earned Unit”) will be converted to actual unrestricted
Shares (one Share per Earned Unit) on the Conversion Date. These shares will be
registered on the books of the Company in Grantee’s name as of the Conversion
Date and stock certificates for the Shares shall be delivered to Grantee or
Grantee’s designee upon request of the Grantee; and
(ii) the remaining fifty percent (50%) of the Earned Units will be converted to
service-based Restricted Stock (one share of Restricted Stock per Earned Unit)
on the Conversion Date. Such shares of Restricted Stock will be subject to the
terms and conditions set forth in a Restricted Stock Award Certificate in the
form attached hereto as Exhibit B.
4.    Termination of Employment. If Grantee’s employment is terminated during
the Performance Period, the following provisions of this Section 4 shall govern
the vesting of the Performance Units:
(i) Death or Disability. If Grantee’s employment is terminated by reason of
death or Disability, the number of Performance Units earned shall be determined
at the end of the Performance Period based on actual performance as of the end
of the Performance Period.


(ii) Any Other Reason. Grantee’s employment agreement or any other similar
agreement with the Company shall govern the treatment of the Performance Units
in the event of Grantee’s termination of employment for any reason other than
death or Disability.


Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 1



--------------------------------------------------------------------------------





5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. The Performance Units may not be sold,
assigned, transferred or otherwise disposed of by Grantee other than by will or
the laws of descent and distribution.
6.     Change in Control. If a Change in Control occurs during the Performance
Period and while Grantee remains employed, then the number of Performance Units
earned (each, a “CIC Earned Unit”) shall be the greater of (A) the number of
Performance Units that would have been earned based on actual performance as of
the effective date of the Change in Control, as determined by the Committee, or
(B) the Target Award. Fifty percent (50%) of any CIC Earned Units will be
converted to actual unrestricted shares (one share per CIC Earned Unit) on the
effective date of the Change in Control. The remaining fifty percent (50%) of
any CIC Earned Units will be converted to service-based Restricted Stock (one
share of Restricted Stock per CIC Earned Unit) on the effective date of the
Change in Control. Such Restricted Stock will be subject to the terms and
conditions set forth in a Restricted Stock Award Certificate in the form
attached hereto as Exhibit B.
7.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.
8.    Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.
9.    No Entitlement to Future Awards. The grant of the Performance Units does
not entitle Grantee to the grant of any additional units or other awards under
the Plan in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of any grant, the number
of units, and vesting provisions.
10.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units. The withholding requirement may be satisfied, in whole or
in part, at the election of the Company’s general counsel, principal financial
officer or chief accounting officer, by withholding from the settlement of the
stock units Shares having a Fair Market Value on the date of withholding equal
to the minimum amount (and not any greater amount) required to be withheld for
tax purposes, all in accordance with such procedures as such officer
establishes. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.
11.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Performance Units hereunder had expired) on
the date of such amendment or termination.
12.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Units, are subject to adjustment as provided
in Article 15 of the Plan and are subject to Section 17.3 of the Plan related to
Code Section 409A. In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Certificate, the provisions of
the Plan shall be controlling and determinative. In the event of any conflict
between the provisions of this Certificate and the terms of a written
employment, key position, or change-in-control agreement with Grantee, the
provisions of the written employment, key position, or change-in-control
agreement shall be controlling and determinative.
13.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee


Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 2



--------------------------------------------------------------------------------





hereby agrees and submits to jurisdiction in the state and federal courts of the
State of Georgia and waives objection to such jurisdiction.
14.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.
15.    Relationship to Other Benefits. The Performance Units shall not affect
the calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.
16.    Clawback. Notwithstanding anything to the contrary in this Certificate,
the Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Performance Units hereunder. The Committee may seek to recoup all or any portion
of the value of any annual or long-term incentive awards provided to any current
or former executive officers in the event that the Company’s financial
statements are restated due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws (the “Restatement”). 
The Committee may seek recoupment from any current or former executive officer
who received incentive-based compensation, granted after the date hereof, during
the three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such recovery:  (i) by seeking
repayment from the executive; (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the executive under any compensatory
plan, program or arrangement maintained by the Company; or (iii) a combination
of foregoing.  The Grantee hereby acknowledges that this award is subject to the
foregoing policy and agrees to make any repayment required in connection
therewith.
17.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.
18.    Non-Competition and Non-Solicitation. As a condition of Grantee’s receipt
of this Award, Grantee agrees to the following restrictions. Grantee
acknowledges and agrees that as a result of Grantee’s employment with the
Company or an Affiliate, Grantee’s knowledge of and access to confidential and
proprietary information, and Grantee’s relationships with the Company’s or its
Affiliate’s customers and employees, Grantee would have an unfair competitive
advantage if Grantee were to engage in activities in violation of this
Agreement. Grantee also acknowledges and agrees that the covenants in this
Section 18 are necessary to protect the trade secrets of Company or its
Affiliate.
18.1    Non-Competition. During the term of Grantee’s employment and for a
period of twenty-four (24) months immediately following the termination of
Grantee’s employment for any reason, Grantee shall not, directly or indirectly,
seek or obtain any employment or independent contractor relationship with a
Competitor, or otherwise engage in Competitive Services, in the geographic area
in which the Company or an Affiliate conducts business, in which Grantee has
duties for (or provides services to) such Competitor that relate to Competitive
Services and are the same or similar to those services actually performed by
Grantee for the Company; provided, however, that (a) nothing in this Section
18.1 shall prohibit Grantee from acquiring or holding, for investment purposes
only, less than five percent (5%) of the outstanding publicly traded securities
of any corporation which may compete directly or indirectly with the Company or
an Affiliate; and (b) the time period of the non-compete in this Section shall
not be longer than the time period of the non-compete in a written employment
agreement between Grantee and the Company.
18.2    Non-Solicitation of Customers. During the term of Grantee’s employment
and for a period of twenty-four (24) months immediately following the
termination of Grantee’s employment for any reason, Grantee shall not, directly
or indirectly, on Grantee’s own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit, divert or take away or attempt to solicit
divert or take away any Protected Customer for the purpose of providing or
selling Competitive Services; provided however, that the non-solicitation
restriction contained in this Section 18.2 shall only apply to those Protected
Customers (a) with whom Grantee, alone or in conjunction with others, had
business dealings with on behalf of the Company or an Affiliate during the
twelve (12) month period immediately preceding the termination of Grantee’s
employment or any earlier date of any alleged breach


Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 3



--------------------------------------------------------------------------------





by Grantee of the restriction in Section 18.2 hereof, and/or (b) for whom
Grantee was responsible for supervising or coordinating the business dealings
between the Company or the Affiliate and the Protected Customer during the
twelve (12) month period immediately preceding the termination of Grantee’s
employment or any earlier date of any alleged breach by Grantee of the
restriction in Section 18.2 hereof.
18.3    Non-Solicitation of Employees. During the term of Grantee’s employment
and for a period of twenty-four (24) months immediately following the
termination of Grantee’s employment for any reason, Grantee shall not, directly
or indirectly, on Grantee’s own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit or induce any Protected Employee with whom
Grantee worked or otherwise had material contact with through employment with
the Company or an Affiliate to terminate his or her employment relationship with
the Company or an Affiliate or to enter into employment with any other
individual, corporation, partnership, joint venture, limited liability company,
association or other entity.
18.4    Definitions. For purposes of this Section 18, the following definitions
shall apply:
(a)    “Competitive Services” means services competitive with the business
activities engaged in by the Company or an Affiliate as of the date of
termination of Grantee’s employment for any reason or any earlier date of an
alleged breach by Grantee of the restrictions in Section 18 hereof, which
include, but are not limited to, the provision of products and services to
facilitate or assist with the movement in electronic commerce of payment and
financial information, merchant processing, merchant acquiring, credit and debit
transaction processing, check guarantee and verification, electronic
authorization and capture, terminal management services, purchase card services,
financial electronic data interchange, cash management services, and wire
transfer services.
(b)    “Competitor” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
which is engaged, wholly or in part, in Competitive Services, including but not
limited to the following companies, all of whom engage in Competitive Services
(and all of their parents, subsidiaries, or affiliates who engage in Competitive
Services) and all of the successors in interest to any of the foregoing: TSYS
Acquiring Solutions, Chase Paymentech Solutions, First Data Corporation, Total
System Services, Inc., Vantiv, Wells Fargo Merchant Services, First National
Merchant Solutions, RBS Lynk, TransFirst Holdings, iPayment, BA Merchant
Services, NPC, Elavon Merchant Services and Moneris Solutions.
(c)    “Protected Customer” means any individual, corporation, partnership,
joint venture, limited liability company, association, or other entity or
enterprise to whom the Company or an Affiliate has sold or provided its products
or services, or actively solicited to sell its products or services, during the
twelve (12) months prior to termination of Grantee’s employment for any reason
or any earlier date of an alleged breach by Grantee of the restrictions in
Section 18 hereof.
(d)    “Protected Employee” means any employee of the Company or an Affiliate
who was employed by Company or an Affiliate at any time within six (6) months
prior to termination of Grantee’s employment for any reason or any earlier date
of an alleged breach by Grantee of the restrictions in Section 18 hereof.
18.5    Rights and Remedies Upon Breach. Grantee agrees that, in the event that
Grantee breaches or threatens to breach the covenants set forth in Section 18
hereof, the Company shall be entitled to enjoin, preliminarily and permanently,
Grantee from violating or threatening to violate the covenants set forth in
Section 18 hereof and to have the covenants specifically enforced by any court
of competent jurisdiction, it being agreed that any breach or threatened breach
of the covenants would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy to the Company. In addition, if the
Grantee breaches any of the covenants set forth in Section 18 hereof, all
unvested Shares covered by this Certificate shall be immediately forfeited. Such
forfeiture shall be in addition to any other right the Company may have with
respect to any such violation or breach.
18.6    Severability. Grantee acknowledges and agrees that the covenants set
forth in Section 18 hereof are reasonable and valid in time and scope and in all
other respects and shall be considered and construed as separate and independent
covenants. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Grantee will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.






Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 4



--------------------------------------------------------------------------------





EXHIBIT A


Grantee may earn a percentage of the Maximum Award based on (i) the Company’s
achievement of positive Operating Income, and (ii) the Company’s achievement of
certain Synergy Targets by the end of the Performance Period, as follows:


A.
If Operating Income is zero or below, all of the Performance Units will be
forfeited to the Company without further consideration or any act or action by
Grantee.



B.
If Operating Income is above zero, the Maximum Award will be payable, subject to
the Committee’s discretion to determine that a lesser number of Performance
Units will be earned at the end of the Performance Period. In exercising such
discretion, the Committee shall consider and be guided by the Company’s
Synergies, as follows:



(1)
If less than $137.5 million in Synergies are achieved by the end of the
Performance Period, none of the Performance Units will be earned and all of the
Performance Units will be forfeited to the Company without further consideration
or any act or action by Grantee.



(2)
If $137.5 million or more in Synergies are achieved by the end of the
Performance Period, Performance Units shall be earned as follows:



Synergies Achieved (“Synergy Target”)
Number of Performance Units Earned
$137.5 million
[insert number earned] (“Target Award”)
>$137.5 million but <$150 million
(a)
>=$150 million
Maximum Award

(a) Payouts between performance levels will be determined based on straight line
interpolation.
    
                                           
         


Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 5



--------------------------------------------------------------------------------





EXHIBIT B


GLOBAL PAYMENTS INC.


RESTRICTED STOCK AWARD CERTIFICATE


Non-transferable
G R A N T T O


_________________
(“Grantee”)


by Global Payments Inc. (the “Company”) of


___________


shares of its common stock, no par value (the “Shares”) pursuant to and subject
to the provisions of the Global Payments Inc. 2011 Incentive Plan (the “Plan”)
and to the terms and conditions set forth on the following pages of this award
certificate (the “Terms and Conditions”). By accepting this Award, Grantee shall
be deemed to have agreed to the terms and conditions set forth in this
Restricted Stock Award Certificate (the “Certificate”) and the Plan.


Unless sooner vested in accordance with Section 3 of the Terms and Conditions or
otherwise in the discretion of the Committee, the restrictions imposed under
Section 2 of the Terms and Conditions will expire as to the following percentage
of the Shares awarded hereunder, on the following respective dates; provided
that Grantee is then still employed by the Company or any of its Affiliates:


Percentage of Shares
Date of Expiration of Restrictions
100%
8/31/19
 
 



IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


GLOBAL PAYMENTS INC.


Grant Date: __________
Grant Number: _______
By: __________________________
Its: Authorized Officer
Accepted by Grantee: __________________________











Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 6



--------------------------------------------------------------------------------





TERMS AND CONDITIONS
1. Grant of Shares. The Company hereby grants to the Grantee named on the cover
page hereof, subject to the restrictions and the other terms and conditions set
forth in the Plan and in this Certificate, the number of Shares indicated on the
cover page hereof of the Company’s no par value common stock (the “Shares”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.
2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company. The
restrictions imposed under this Section shall apply to all shares of the
Company’s Stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock.
3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):
(a)
As to the percentages of the Shares specified on the cover page hereof, on the
respective dates specified on the cover page hereof; provided Grantee is then
still employed by the Company or an Affiliate; or

(b)
Termination of Grantee’s employment by reason of death or Disability or, subject
to the consent of the Committee, Grantee’s Retirement.

4. Delivery of Shares. The Shares will be registered on the books of the Company
in Grantee’s name as of the Grant Date and will be held by the Company during
the Restricted Period in certificated or uncertificated form. If a certificate
for Restricted Shares is issued during the Restricted Period with respect to
such Shares, such certificate shall be registered in the name of Grantee and
shall bear a legend in substantially the following form:
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and Global Payments Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Certificate, copies of which are on file in the offices of Global Payments
Inc.”
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he or she may have under
this Certificate in accordance with Section 2, Grantee shall no longer have any
rights as a shareholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.
6. No Right of Continued Employment. Nothing in the Plan or this Certificate
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Grantee’s employment without liability at any time, nor
confer upon Grantee any right to continue in the employ of the Company or any
Affiliate.
7. No Entitlement to Future Awards. The grant of this Award does not entitle
Grantee to the grant of any additional awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company.
8. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. The
Company or any Affiliate employing Grantee has the authority and the right to
deduct or withhold, or require Grantee to remit to the employer, an amount
sufficient to satisfy federal, state, and local taxes (including Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the vesting of the Shares. The withholding requirement
may be satisfied, in whole or in part, at the election of the Company’s general
counsel, principal financial officer or chief accounting officer, by withholding
from the settlement Shares having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as such officer
establishes. The obligations of the


Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 7



--------------------------------------------------------------------------------





Company under this Certificate will be conditional on such payment or
arrangements, and the Company and, where applicable, its Affiliates will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Grantee.
9. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Restricted Shares hereunder had expired) on
the date of such amendment or termination.
10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. Without limiting the foregoing, the
Restricted Shares are subject to adjustment as provided in Article 15 of the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Certificate, the provisions of the Plan
shall be controlling and determinative. Any conflict between this Certificate
and the terms of a written employment, key position, or change-in-control
agreement with Grantee that has been approved, ratified or confirmed by the
Committee shall be decided in favor of the provisions of such employment, key
position, or change-in-control agreement.
11. Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to jurisdiction in the state and federal
courts of the State of Georgia and waives objection to such jurisdiction.
12. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.
13. Relationship to Other Benefits. The Shares shall not affect the calculation
of benefits under any other compensation plan or program of the Company, except
to the extent specially provided in such other plan or program.
14. Notice. Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.
15. Clawback. Notwithstanding anything to the contrary in this Certificate, the
Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Restricted Shares hereunder. The Committee may seek to recoup all or any portion
of the value of any annual or long-term incentive awards provided to any current
or former executive officers in the event that the Company’s financial
statements are restated due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws (the “Restatement”). 
The Committee may seek recoupment from any current or former executive officer
who received incentive-based compensation, granted after the date hereof, during
the three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such recovery:  (i) by seeking
repayment from the executive; (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the executive under any compensatory
plan, program or arrangement maintained by the Company; or (iii) a combination
of foregoing.  The Grantee hereby acknowledges that this award is subject to the
foregoing policy and agrees to make any repayment required in connection
therewith.
16. Non-Competition and Non-Solicitation. As a condition of Grantee’s receipt of
this Award, Grantee agrees to the following restrictions. Grantee acknowledges
and agrees that as a result of Grantee’s employment with the Company or an
Affiliate, Grantee’s knowledge of and access to confidential and proprietary
information, and Grantee’s relationships with the Company’s or its Affiliate’s
customers and employees, Grantee would have an unfair competitive advantage if
Grantee were to engage in activities in violation of this Agreement. Grantee
also acknowledges and agrees that the covenants in this Section 16 are necessary
to protect the trade secrets of Company.
16.1    Non-Competition. During the term of Grantee’s employment and for a
period of twenty-four (24) months immediately following the termination of
Grantee’s employment for any reason, Grantee shall not, directly or indirectly,


Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 8



--------------------------------------------------------------------------------





seek or obtain any employment or independent contractor relationship with a
Competitor, or otherwise engage in Competitive Services, in the geographic area
in which the Company or an Affiliate conducts business, in which Grantee has
duties for (or provides services to) such Competitor that relate to Competitive
Services and are the same or similar to those services actually performed by
Grantee for the Company; provided, however, that (a) nothing in this Section
16.1 shall prohibit Grantee from acquiring or holding, for investment purposes
only, less than five percent (5%) of the outstanding publicly traded securities
of any corporation which may compete directly or indirectly with the Company or
an Affiliate, and (b) the time period of the non-compete in this Section 16.1
shall not be longer than the time period of the non-compete in a written
employment agreement between Grantee and the Company.
16.2    Non-Solicitation of Customers. During the term of Grantee’s employment
and for a period of twenty-four (24) months immediately following the
termination of Grantee’s employment for any reason, Grantee shall not, directly
or indirectly, on Grantee’s own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit, divert or take away or attempt to solicit
divert or take away any Protected Customer for the purpose of providing or
selling Competitive Services; provided however, that the non-solicitation
restriction contained in this Section 16.2 shall only apply to those Protected
Customers (a) with whom Grantee, alone or in conjunction with others, had
business dealings with on behalf of the Company or an Affiliate during the
twelve (12) month period immediately preceding the termination of Grantee’s
employment or any earlier date of any alleged breach by Grantee of the
restriction in Section 16.2 hereof, and/or (b) for whom Grantee was responsible
for supervising or coordinating the business dealings between the Company or an
Affiliate and the Protected Customer during the twelve (12) month period
immediately preceding the termination of Grantee’s employment or any earlier
date of any alleged breach by Grantee of the restriction in Section 16.2 hereof.
16.3    Non-Solicitation of Employees. During the term of Grantee’s employment
and for a period of twenty-four (24) months immediately following the
termination of Grantee’s employment for any reason, Grantee shall not, directly
or indirectly, on Grantee’s own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit or induce any Protected Employee with whom
Grantee worked or otherwise had material contact with through employment with
the Company or an Affiliate to terminate his or her employment relationship with
the Company or an Affiliate or to enter into employment with any other
individual, corporation, partnership, joint venture, limited liability company,
association or other entity.
16.4    Definitions. For purposes of this Section 16, the following definitions
shall apply:
(a)    “Competitive Services” means services competitive with the business
activities engaged in by the Company or an Affiliate as of the date of
termination of Grantee’s employment for any reason or any earlier date of an
alleged breach by Grantee of the restrictions in Section 16 hereof, which
include, but are not limited to, the provision of products and services to
facilitate or assist with the movement in electronic commerce of payment and
financial information, merchant processing, merchant acquiring, credit and debit
transaction processing, check guarantee and verification, electronic
authorization and capture, terminal management services, purchase card services,
financial electronic data interchange, cash management services, and wire
transfer services.
(b)    “Competitor” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
which is engaged, wholly or in part, in Competitive Services, including but not
limited to the following companies, all of whom engage in Competitive Services
(and all of their parents, subsidiaries, or affiliates who engage in Competitive
Services) and all of the successors in interest to any of the foregoing: TSYS
Acquiring Solutions, Chase Paymentech Solutions, First Data Corporation, Total
System Services, Inc., Vantiv, Wells Fargo Merchant Services, First National
Merchant Solutions, RBS Lynk, TransFirst Holdings, iPayment, BA Merchant
Services, NPC, Elavon Merchant Services and Moneris Solutions.
(c)    “Protected Customer” means any individual, corporation, partnership,
joint venture, limited liability company, association, or other entity or
enterprise to whom the Company or an Affiliate has sold or provided its products
or services, or actively solicited to sell its products or services, during the
twelve (12) months prior to termination of Grantee’s employment for any reason
or any earlier date of an alleged breach by Grantee of the restrictions in
Section 16 hereof.
(d)    “Protected Employee” means any employee of the Company or an Affiliate
who was employed by Company or an Affiliate at any time within six (6) months
prior to the termination of Grantee’s employment for any reason or any earlier
date of an alleged breach by Grantee of the restrictions in Section 16 hereof.
16.5    Rights and Remedies Upon Breach. Grantee agrees that, in the event that
Grantee breaches or threatens to breach the covenants set forth in Section 16
hereof, the Company shall be entitled to enjoin, preliminarily and permanently,


Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 9



--------------------------------------------------------------------------------





Grantee from violating or threatening to violate the covenants set forth in
Section 16 hereof and to have the covenants specifically enforced by any court
of competent jurisdiction, it being agreed that any breach or threatened breach
of the covenants would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy to the Company. In addition, if the
Grantee breaches any of the covenants set forth in Section 16 hereof, all
unvested Shares covered by this Certificate shall be immediately forfeited. Such
forfeiture shall be in addition to any other right the Company may have with
respect to any such violation or breach.
16.6    Severability. Grantee acknowledges and agrees that the covenants set
forth in Section 16 hereof are reasonable and valid in time and scope and in all
other respects and shall be considered and construed as separate and independent
covenants. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Grantee will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.


Terms and Conditions- Performance Unit Award Certificate (Synergy Incentive
Plan)
Page 10

